Citation Nr: 1007677	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-11 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to waiver of recovery of compensation 
overpayment currently calculated to be in the amount of 
$2,429.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1952 
to February 1956.  The Veteran died on April [redacted], 2005.  The 
appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In pertinent part of the August 2005 
decision, the RO denied service connection for cause of the 
Veteran's death and DCI compensation. 

In an April 2008 correspondence the appellant was informed 
that on September 28, 2005, she was paid $2,429 as the 
Veteran's month of death payment and that she was paid the 
same amount on September 13, 2006, and that she is entitled 
to one payment of the Veteran's month of death payment.  
Therefore, she was notified that she would have to repay the 
overpayment amount of $2,429.  

The issue of waiver of overpayment is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran died in April 2005.  The death certificate 
lists the immediate causes of death as acute myocardial 
infarction, unstable coronary artery disease, and Type II 
diabetes mellitus; chronic obstructive pulmonary disease with 
tracheotomy was listed as another significant disease.  These 
disorders began many years after service and were not caused 
by any incident of service.  

3.  At the time of the Veteran's death he was service-
connected for lumbosacral strain with degenerative disc 
disease at L4-5 and L5-S1 and he was also receiving total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU). 

4.   A service-connected condition is not shown to have 
caused or otherwise contributed materially in producing or 
accelerating the Veteran's death.   

5.  The Veteran was not continuously rated totally disabled 
due to service-connected disability, or due to 
unemployability, for at least 10 years preceding his death; 
nor was a total evaluation continuously in effect since the 
date of his discharge from military service and for at least 
five years immediately preceding his death; nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.

6.  The Veteran was not a former prisoner of war (POW).   


CONCLUSIONS OF LAW

1.  A service-connected disability is not shown to have 
caused or contributed materially or substantially in 
producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2009).  

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318  
(West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The appellant should be informed 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Certain additional notice requirements attach in the context  
of a claim for Dependency Indemnity and Compensation (DIC)  
benefits based on service connection for the cause of death.   
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 
section 5103(a) notice for a DIC case must include:  (1) a  
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on  
a condition not yet service-connected.  The content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Here, the RO sent correspondence in May 2005 and a rating 
decision in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  Additionally, 
the May 2005 correspondence specifically notified the 
appellant of the information required to comply with the 
requirements indicated in Hupp, supra. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also obtained a VA medical opinion 
in June 2007.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Finally, the appellant was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for cause of death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a  
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it  
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Veteran died on April [redacted], 2005 and his death certificate 
lists the immediate cause of death as acute myocardial 
infarction, unstable coronary artery disease, and Type II 
diabetes mellitus; chronic obstructive pulmonary disease with 
tracheotomy was listed as another significant disease.  At 
the time of his death he was service-connected for 
lumbosacral strain with degenerative disc disease at L4-5 and 
L5-S1 and he was also receiving TDIU.  The appellant asserts 
that her husband's death was the result of his service-
connected lumbosacral strain because it led to him being 
chronically bedridden and then morbidly obese.  The Board 
finds that a careful review of the claims file that the 
preponderance of the evidence is against a grant of service 
connection for cause of the Veteran's death. 

There are two medical opinions that offer a possible etiology 
of the Veteran's death.  First, there is the Veteran's 
private physician's statement in October 2005.  He stated 
that he was the Veteran's primary physician and that the 
Veteran had a history of sleep apnea, diabetes mellitus, 
congestive heart failure, and renal insufficiency.  There was 
also a reported injury to his back in the Korean War that 
caused him to have a decreased ability to walk.  He concluded 
that a large majority of the Veteran's health problems 
stemmed from his disability from the reported injury.  He was 
chronically bed bound and from this, morbid obesity and the 
aforementioned health problems shortened his life.  He stated 
that further information was likely required from the VA 
records, which he did not have available to him.  

Secondly, there is the June 2007 VA examination opinion.  It 
was first noted that the Veteran's claims file was sent for 
review and in addition, to reviewing the Veteran's claims 
file, the examiner specifically discussed the private opinion 
as he rendered his own opinion.  He opined that the Veteran's 
service-connected lumbosacral strain did not cause or 
materially contribute to the Veteran's death.  He stated that 
there was no mention on the Veteran's death certificate that 
his back condition contributed in any way to the cause of his 
death; instead, the death certificate listed that the very 
severe problems were mainly with his heart, diabetes 
mellitus, and breathing problems, diagnosed as chronic 
obstructive pulmonary disease, requiring a tracheotomy that 
caused the Veteran's death.  Therefore, it was more likely 
than not the above problems and not his service-connected 
disability of lumbosacral strain with degenerative disc 
disease, caused his death, nor would the lumbosacral strain 
materially contribute in any way to the Veteran's death. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  See Owens v.  Brown, 7 Vet. App. 429, 433  (1995).   

The Board finds that the October 2005 private opinion is not 
adequate and therefore, the Board finds that June 2007 VA 
opinion as more probative.  First, the Veteran's private 
physician did not review the Veteran's claims file in 
rendering his opinion.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology if based on facts reported by the claimant 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet. App. 229  (1993). Greater weight may 
be placed on one physician's than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Veteran's private physician even stated that further 
information was likely required from the VA records.  
Therefore, even in his own opinion he concluded that he did 
not have the opportunity to review all pertinent record 
making his opinion speculative as it was not based on all 
facts of record.  In addition, the Veteran's private 
physician stated that a large majority of the Veteran's 
health problems stemmed from his disability of reported 
injury.  The Board finds that the probative value is further 
diminished due to the lack of specificity.  The private 
physician did not state which health problems exactly 
resulted from the Veteran's service-connected disability nor 
did he state on how these health problems contributed the 
Veteran's death.  Therefore, the Board concludes that the 
October 2005 private opinion is not probative.  

Conversely, the Board observes that the June 2007 VA opinion 
specifically noted that noted that the information sent to 
the physician (i.e. the Veteran's claims file) was  reviewed.  
The physician also discussed the diseases listed in the cause 
of the death on the death certificate, as well as his 
service-connected disability.  As the physician reviewed the 
Veteran's claims file and provided a complete rationale for  
his opinion, the Board finds that the June 2007 opinion is 
the most probative in this matter.  See Wensch v.  Principi, 
15 Vet. App. 362 (2001).  

The Board observes that there is no medical evidence of acute 
myocardial infarction, unstable coronary artery disease, Type 
II diabetes mellitus, and chronic obstructive pulmonary 
disease with tracheotomy, during the Veteran's period of 
service or for decades after service.  The probative medical 
evidence does not suggest that any such disorders were 
related to any incident of service.  Furthermore, there is no 
competent evidence of record showing  that the disorders that 
resulted in the Veteran's death were incurred in or 
aggravated by service or were proximately due to or the 
result of any disease or injury incurred in or  aggravated by 
service.  

The Board has considered the appellant's contentions.  As a  
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.   
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson  
is generally not capable of opining on matters requiring  
medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many 
years after service and were not caused by any incident of  
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death, and thus there is  
no basis to award service connection for the cause of the 
Veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A.  § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant in this matter, 
nor for the unfortunate circumstances which resulted in the 
Veteran's death.  Moreover, the Board does not doubt the  
sincerity of the appellant's contentions.  That being said,  
the Board is bound by the laws and regulations governing the 
payment of benefits, which, in this case, do not support the 
award of benefits.   




Entitlement to DIC under 38 U.S.C.A. § 1318

The appellant additionally seeks entitlement to DIC under the  
provisions of 38 U.S.C.A. § 1318.  The Veteran was discharged 
from service in February 1956 and died in April 2005.  At the 
time of the Veteran's death, he was service-connected for  
lumbosacral strain with degenerative disc disease at L4-5 and 
L5-S1with a 60 percent disability rating and he was also 
receiving TDIU, both effective August 14, 1995.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if  
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's  
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a  
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty and for a period of not  
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of  
not less than one year immediately preceding death if the 
Veteran was a former POW who died after September 30, 1999.   
38 U.S.C.A. § 1318.  The total rating may be either schedular 
or based upon unemployability.  Id.  

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the  
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error 
(CUE) in a previous decision; or (3) to show that service 
department records in existence at the time of a prior VA  
decision, which were not previously considered by VA, provide 
a basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met.  First, the Veteran plainly did not 
meet the durational requirement for a total disability rating 
under 38 U.S.C.A. § 1318.  As noted above, the Veteran was 
discharged from service in February 1956 and died in April 
2005.  Also noted above, he was not granted a 100 percent 
schedular rating in the form of a TDIU until August 14, 1995.  
As such, the Veteran was not rated totally disabled for a 
continuous period of at  least 10 years immediately preceding 
death; nor was he rated totally disabled continuously since 
his release from active duty and for a period of not less 
than five years immediately preceding death.   Since the 
Veteran was not actually rated 100 percent disabled due to a 
service connected disorder for 10 years prior to his death 
and given that a TDIU was not actually in effect for 10 years  
prior to his death, entitlement to DIC under 38 U.S.C.A. § 
1318 is denied as a matter of law.  See Sabonis v. Brown,  6 
Vet. App. 426, 430 (1994) (where the law and not the  
evidence is dispositive, the Board should deny the claim on  
the ground of lack of legal merit).  Additionally, the 
Veteran was not a former  POW.

The next issue is whether either of the aforementioned 
durational requirements for a total rating necessary to 
satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE 
in a decision on a claim filed during the Veteran's lifetime.  
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  However, a claim of CUE has not been made as to the 
effective date assigned with regard to the Veteran's TDIU nor 
has the appellant made a claim of CUE to any previous rating 
decision.  Therefore, the appellant does not meet the 
requirements for DIC under 38 U.S.C.A. § 1318.

In sum, the Board finds that the basic threshold criteria for  
establishing entitlement to DIC benefits under 38 U.S.C.A. § 
1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147  
(Fed. Cir. 2008).  

In denying the appellant's 38 U.S.C.A. § 1318 DIC benefits 
claim, the Board does not wish in any way to diminish the 
Veteran's years of service.  Although sympathetic to her 
claims, the Board is without authority to grant them on an  
equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West  
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998);  
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.   

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.  



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


